Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 16/947846 application response filed on 11/29/2021. 
Claims 1, 3-8, 10-17, & 20-25 are pending and have been fully considered.
Claims 20-25 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 6 , 13, 16-17 & 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, the claim is drawn towards potency testing in the preamble, however later in the claim nothing about potency is mentioned. Therefore it is unclear what is being done with respect to potency or what indicates potency from the claim language and correction is required.

With respect to Claim 16, it is confusing as it is drawn to a method of manufacturing a viral vector composition.  In step vi)  it is claimed “producing a viral vector composition or”. This is confusing as there are many other steps in the claim…but only the preamble and step vi) seem connected to actual manufacturing or productions of a viral vector composition as the claim is drawn to. Further in step vi) it is confusing that applicant claims “or producing the nucleic acid composition”, since the claim is only drawn towards the viral vaccine composition manufacturing. Correction is required. Claim 17 is also confusing/unclear for these reasons.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1, 3-8, 10-17, & 20-25, are rejected under 35 U.S.C. 103(a) as being obvious over EICHMEYER in WO 2014/134561(as cited on IDS dated 09/13/2017 of parent case) in view of COHEN in US 20060062800. 
With respect to Claims 1, 6-8,13-17, & 20-25, EICHMEYER teaches of  a method of making a vaccine composition(paragraph 0014) and a method of determining the level 
a. adding a known quantity of at least one stable-isotope-labeled signature
peptide specific to at least one viral protein to the sample(infecting cell);
b. digesting the sample with a protease;

d. determining the amount of viral protein in the sample(abstract), and also of d) determining the amount of viral protein in the vaccine preparation sample(paragraph 0008). EICHMEYER et al. further teach of many analysis methods that can quantify whole samples(multiple proteins) without prior purification(paragraph 0052, 0051, 0056). EICHMEYER et al. also teach that the above method is used as a method of manufacture of a viral vector vaccine (paragraphs 0003, 0005, 0045, 0114). EICHMEYER et al. further teach of using differentiation to ensure development of proper dosages (i.e., relative potency) in a commercial product (paragraph 0083). 
Therefore—EICHMEYER et al. teach of the specifically claimed method steps. Since EICHMEYER does not using the terms “testing for vaccine potency/efficacy”, nor of the “without separation of recombinant protein form other protein,” if this is unclear to one of ordinary skill, COHEN et al. is used to remedy this.
	COHEN et al. teach of method related to poxvirus vaccines (abstract), and more specifically teach of detecting the efficacy of vaccines (paragraph 0254, 0255). COHEN et al. further teach of the invention encompasses an isolated nucleic acid encoding a soluble truncated poxvirus envelope protein having substantial homology to the proteins disclosed herein(paragraph 0219). COHEN et al. teach of cell lysis (paragraph 0068, 0399). Thought COHEN teaches “isolated,” their definition of isolated also fits/gives room to other compounds which fall into applicants instant claiming of 85 percent sequence identity for the “another protein,” which isn’t separated out. Specifically, COHEN et al. teach that the nucleotide sequence of an isolated nucleic 
	Further if the above is still not clear to one of ordinary skill in the art, in the least, EICHMEYER merely seems to be adding and extra step to what is done in the instant claims (separation). It would be obvious to one of ordinary skill to omit a separation step, since mass spectrometry is able to detect what is actually contained in the sample—and therefore it would be obvious to one of ordinary skill in the art to omit a step for ease of use/having a more simplified method(detecting the recombinant protein by mass spec without separation of other proteins), to arrive at the instant method.


With respect to Claim 4 & 12, COHEN et al. teach of adenovirus recombinant protein (paragraph 0149).
With respect to Claim 5, COHEN et al. teach of the viral vaccine comprising a poxovirus component (being specific to pox virus (abstract). 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant has overcome some of the prior 112 rejections due to the instant amendments, however some remain and the amendments brought up new ones as shown above. 
With respect to the prior art, applicant argues that the prior art does not teach of, “without separating the recombinant or viral protein from other proteins in the cell
lysate or supernatant until after a digestion step prior to the mass spectrometry analysis,” and therefore teaches away from the instant invention. The examiner disagrees. EICHMEYER et al. teach that some proteins can be directly quantitatively analyzed using LC-MS/MS, {i.e. , MRM-MS) technology, others proteins((without separation)…but that others such as PCV2 ORF2, are too large for direct quantitative analysis. Therefore, such proteins can be consecutively treated in a variety of ways to prepare smaller peptides for MRM analysis. Therefore—it is clear that EICHMEYER et al. teach of protein quantification without separation.


	Applicant further argues with respect to COHEN that COHEN teaches of viral neutralization assays determine whether the antibodies elicited by a vaccine antigen are able to neutralize the virus from which the antigen originates. The assays are an indicator as to whether the vaccine antigen can serve as a subunit vaccine against the virus, and does not teach of quantifying levels of recombinant or viral proteins encoded by a viral vector vaccine composition. With respect to this the examiner points out that .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Also, if the instant method is in fact able to perform the claimed detection, “without separation”, what is allowing them to do this? Are special reagents added? Are special or different mass spectrometry methods used? As it reads now, it really only seems like an extra step is used in EICHMEYER- and since this is the case, it would be obvious to one of ordinary skill in the art to simply the method, take out the separation step to arrive at the instant method- if applicant amends the claim to specify measurement without separation.
	If applicant does use special settings or reagents which allow for direct
Quantification, “without separation” of recombinant protein directly in the cell lystate or cell culture, then as instantly claimed/described..it is not clear that one of ordinary skill could make/use the invention without undue experimentation. Consider all of the above and amend the claims accordingly.
	All claims remain rejected.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797